Exhibit 99.2 Feldman Financial Advisors, Inc. 1001 Connecticut Avenue, NW ● Suite 840 Washington, DC20036 (202) 467-6862 ● Fax (202) 467-6963 Heritage Financial Group Albany, Georgia Conversion Valuation Appraisal Report Valued as of August 30, 2010 Prepared By Feldman Financial Advisors, Inc. Washington, D.C. Feldman Financial Advisors, Inc. 1001 Connecticut Avenue, NW ●Suite 840 Washington, DC20036 (202) 467-6862 ●Fax (202) 467-6963 August 30, 2010 Board of Directors Heritage Financial Group 721 North Westover Boulevard Albany, Georgia31707 Members of the Board: At your request, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated aggregate pro forma market value of Heritage Financial Group (“HFG” or the “Company”) on a fully converted basis as of August 30, 2010 in conjunction with the mutual-to-stock conversion (“Conversion”) of Heritage MHC (the “MHC”).Currently, the MHC is a federally chartered mutual holding company that owns a majority interest approximating 76% in the Company, a federally chartered stock holding company that owns all of the outstanding common stock of HeritageBank of the South (the “Bank”).The remainder of the Company’s shares (approximately 24%) is owned by public stockholders.At the conclusion of the Conversion, the MHC will no longer exist.Heritage Financial Group, Inc., a newly formed holding company (“Heritage”), will be the successor corporation to HFG upon completion of the Conversion.Heritage will own all of the outstanding shares of common stock of the Bank upon completion of the Conversion. Heritage is offering for sale common stock representing the majority ownership interest in the Company that is currently held by the MHC in a subscription offering to Eligible Account Holders, Supplemental Eligible Account Holders, and Other Members.Shares of common stock not purchased in the subscription offering will be offered for sale to the general public in a community offering, with a preference given to the communities and the shareholders of the Company.Heritage also may offer for sale shares of common stock not purchased in the subscription offering or community offering through a syndicated offering.At the conclusion of the Conversion, existing public stockholders of the Company will receive shares of common stock of Heritage in exchange for their shares of the Company’s common stock.The Appraisal is furnished pursuant to the filing by the MHC of the Application for Conversion (the “Application”) with the Office of Thrift Supervision (“OTS”). Feldman Financial Advisors, Inc. (“Feldman Financial”) is a financial consulting firm that specializes in financial valuations and analyses of business enterprises and securities in the thrift, banking, and mortgage industries.The background of Feldman Financial is presented in Exhibit I.In preparing the Appraisal, we conducted an analysis of the Company that included discussions with the Company’s management, the Company’s legal counsel, Silver, Freedman & Taff, L.L.P., and the Company’s independent auditor, Mauldin & Jenkins Certified Public Accountants and Consultants, LLC.In addition, where appropriate, we considered information based on other available published sources that we believe are reliable; however, we cannot guarantee the accuracy and completeness of such information. FELDMAN FINANCIAL ADVISORS, INC. Board of Directors Heritage Financial Group August 30, 2010 Page 2 We also reviewed, among other factors, the economy in the Company’s primary market area and compared the Company’s financial condition and operating performance with that of selected publicly traded thrift institutions.We reviewed conditions in the securities markets in general and in the market for thrift institution common stocks in particular. The Appraisal is based on the Company’s representation that the information contained in the Application and additional evidence furnished to us by the Company and its independent auditor are truthful, accurate, and complete.We did not independently verify the financial statements and other information provided by the Company and its independent auditor, nor did we independently value the assets or liabilities of the Company.The Appraisal considers the Company only as a going concern and should not be considered as an indication of the liquidation value of the Company.Our original Appraisal, dated June 11, 2010, is incorporated herein by reference. It is our opinion that, as of August 30, 2010, the estimated aggregate pro forma market value of the Company based on the Conversion of the MHC, including: (i) shares sold in the Conversion that represent the MHC’s ownership interest in the Company, and (ii) exchange shares issued to existing public shareholders of the Company, was $95,141,030 at the midpoint. The resulting valuation range (“Valuation Range”) was a minimum of $80,869,880, a maximum of $109,412,190, and an adjusted maximum of $125,824,020.Pursuant to OTS regulations, the Valuation Range is based upon a 15% decrease from the midpoint to determine the minimum, a 15% increase from the midpoint to establish the maximum, and a 15% increase from the maximum to reflect the adjusted maximum. The aggregate offering price of the shares of common stock sold in the Conversion will be equal to the Valuation Range multiplied by the approximate 76% ownership interest that the MHC has in the Company.The number of shares offered will be equal to the aggregate offering price divided by the offering price per share.Based on the Valuation Range, the percentage of the Company’s common stock owned by the MHC, and the offering price of $10.00 per share, the resulting offering range (“Offering Range”) represents a minimum of 6,120,000 shares, a midpoint of 7,200,000 shares, a maximum of 8,280,000 shares, and an adjusted maximum of 9,522,000 shares.On an aggregate basis, the Offering Range reflects a minimum amount of $61,200,000, a midpoint amount of $72,000,000 a maximum amount of $82,800,000, and an adjusted maximum of $95,220,000. Pursuant to OTS regulations, the minority interest stockholders are entitled to exchange the existing public shares for newly issued shares of Heritage’s common stock on a fully converted basis.The Board of Directors of the MHC has independently determined the exchange ratio. The determined exchange ratio has been designed to preserve the current aggregate percentage ownership in the Company equal to approximately 76%.The exchange ratio to be received by the existing minority interest shareholders will be determined as of the closing of the Conversion.Based upon this calculation, and the Valuation Range and Offering Range, the exchange ratio would be 0.7777 shares, 0.9150 shares, 1.0522 shares, and 1.2101 of newly issued shares of the Company’s common stock for each share of stock held by the public shareholders at the minimum, midpoint, maximum, and adjusted maximum of the Offering Range, respectively. FELDMAN FINANCIAL ADVISORS, INC. Board of Directors Heritage Financial Group August 30, 2010 Page 3 Our Appraisal is not intended, and must not be construed, to be a recommendation of any kind as to the advisability of purchasing shares of common stock in the Conversion.Moreover, because the Appraisal is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of stock in the Conversion will thereafter be able to sell such shares at prices related to the foregoing estimate of the Company’s pro forma market value.Feldman Financial is not a seller of securities within the meaning of any federal or state securities laws and any report prepared by Feldman Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities. The Valuation Range reported herein will be updated as appropriate.These updates will consider, among other factors, any developments or changes in the Company’s operating performance, financial condition, or management policies, and current conditions in the securities markets for thrift institution common stocks.Should any such new developments or changes be material, in our opinion, to the valuation of the Company, appropriate adjustments to the estimated pro forma market value will be made.The reasons for any such adjustments will be explained in detail at that time. Respectfully submitted, Feldman Financial Advisors, Inc. Trent R. Feldman President Peter W. L. Williams Principal FELDMAN FINANCIAL ADVISORS, INC. TABLE OF CONTENTS TAB PAGE INTRODUCTION 1 I. Chapter One – BUSINESS OF HERITAGE FINANCIAL GROUP General Overview 4 Financial Condition 12 Income and Expense Trends 27 Interest Rate Risk Management 37 Asset Quality 40 Subsidiary and other Activities 42 Office Facilities 43 Primary Market Areas 44 Summary Outlook 54 II. Chapter Two – COMPARISONS WITH PUBLICLY TRADED THRIFTS General Overview 55 Selection Criteria 56 Recent Financial Comparisons 60 III. Chapter Three – MARKET VALUE ADJUSTMENTS General Overview 73 Earnings Growth Potential 74 Financial Condition 75 Market Area 76 Management 76 Dividend Policy 77 Liquidity of the Issue 78 Subscription Interest 78 Effect of Government Regulations and Regulatory Reform 80 Recent Acquisition Activity 81 Stock Market Conditions 83 New Issue Discount 85 Adjustments Conclusion 88 Valuation Approach 88 Valuation Conclusion 91 IV. Appendix – EXHIBITS I Background of Feldman Financial Advisors, Inc. I-1 II-1 Consolidated Balance Sheets II-1 II-2 Consolidated Income Statements II-2 II-3 Loan Portfolio Composition II-3 II-4 Investment Portfolio Composition II-4 II-5 Deposit Account Distribution II-5 II-6 Borrowed Funds Distribution II-6 II-7 Office Network II-7 III Financial and Market Data for All Public Thrifts III-1 IV-1 Pro Forma Assumptions for Second-Step Stock Offering IV-1 IV-2 Pro Forma Second-Step Stock Offering Range IV-2 IV-3 Pro Forma Conversion Analysis at the Maximum Valuation IV-3 IV-4 Comparative Valuation Ratio Differential IV-4 i FELDMAN FINANCIAL ADVISORS, INC. LIST OF TABLES TAB PAGE I. Chapter One – BUSINESS OF HERITAGE FINANCIAL GROUP Table 1 Selected Financial Condition Data 12 Table 2 Selected Financial Ratios and Other Data 13 Table 3 Income Statement Summary 28 Table 4 Income Statement Ratios 35 Table 5 Yield and Cost Summary 36 Table 6 Interest Rate Risk Analysis 39 Table 7 Non-performing Assets and Loan Loss Allowance Summary 41 Table 8 Selected Demographic Data 49 Table 9 Deposit Market Share Analysis 52 II. Chapter Two – COMPARISONS WITH PUBLICLY TRADED THRIFTS Table 10 Comparative Group Operating Summary 59 Table 11 Key Financial Comparisons 61 Table 12 General Operating Characteristics 67 Table 13 Summary Financial Performance Ratios 68 Table 14 Income and Expense Analysis 69 Table 15 Yield-Cost Structure and Growth Rates 70 Table 16 Balance Sheet Composition 71 Table 17 Regulatory Capital, Credit Risk, and Loan Composition 72 III. Chapter Three – MARKET VALUE ADJUSTMENTS Table 18 Summary of Recent Georgia Acquisition Activity 82 Table 19 Comparative Stock Index Performance 83 Table 20 Summary of Recent Second-Step and Standard Conversion Offerings 87 Table 21 Comparative Pro Forma Market Valuation Analysis 92 ii FELDMAN FINANCIAL ADVISORS, INC. INTRODUCTION As requested, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated aggregate pro forma market value of Heritage Financial Group (“HFG” or the “Company”) on a fully converted basis as of August 30, 2010 in conjunction with the mutual-to-stock conversion (“Conversion”) of Heritage MHC (the “MHC”).Currently, the MHC is a federally chartered mutual holding company that owns a majority interest approximating 75.7% in the Company, a federally chartered stock holding company that owns all of the outstanding common stock of HeritageBank of the South (the “Bank”).The remainder of the Company’s shares (approximately 24.3%) is owned by public stockholders. At the conclusion of the Conversion, the MHC will no longer exist.Heritage Financial Group, Inc., a newly formed holding company (“Heritage”), will be the successor corporation to HFG upon completion of the Conversion.Heritage will own all of the outstanding shares of common stock of the Bank upon completion of the Conversion.Heritage is offering for sale common stock representing the majority ownership interest in the Company that is currently held by the MHC in a subscription offering to eligible depositors.Shares not sold in the subscription offering may be sold to certain members of the general public in a community offering or syndicated offering.The Appraisal is furnished pursuant to the filing by the MHC and the Company of the Application for Conversion (the “Application”) with the Office of Thrift Supervision (“OTS”). In the course of preparing the Appraisal, we reviewed and discussed with the Company’s management and the Company’s independent accountants, Mauldin & Jenkins Certified Public Accountants and Consultants, LLC, the audited financial statements of the Company’s operations for the years ended December 31, 2008 and 2009.We also reviewed and discussed with management other financial matters of the Company. 1 FELDMAN FINANCIAL ADVISORS, INC. Where appropriate, we considered information based upon other available public sources, which we believe to be reliable; however, we cannot guarantee the accuracy or completeness of such information.We visited the Company’s primary market area and examined the prevailing economic conditions.We also examined the competitive environment within which the Company operates and assessed the Company’s relative strengths and weaknesses. We examined and compared the Company’s financial performance with selected segments of the thrift industry and selected publicly traded thrift institutions.We reviewed conditions in the securities markets in general and the market for thrift institution common stocks in particular.We included in our analysis an examination of the potential effects of the Conversion on the Company’s operating characteristics and financial performance as they relate to the estimated pro forma market value of the Company. In preparing the Appraisal, we have relied upon and assumed the accuracy and completeness of financial and statistical information provided by HFG and its independent accountants.We did not independently verify the financial statements and other information provided by the Company and its independent accountants, nor did we independently value the assets or liabilities of the Company.The Appraisal considers the Company only as a going concern and should not be considered as an indication of the liquidation value of the Company. 2 FELDMAN FINANCIAL ADVISORS, INC. Our Appraisal is not intended, and must not be construed, to be a recommendation of any kind as to the advisability of purchasing shares of common stock in the Conversion.Moreover, because such the Appraisal is necessarily based on estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of common stock in the Conversion will thereafter be able to sell such shares at prices related to the foregoing estimate of the Company’s aggregate pro forma market value.Feldman Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by Feldman Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities. The Valuation Range reported herein will be updated as appropriate.These updates will consider, among other factors, any developments or changes in the Company’s financial performance or management policies, and current conditions in the securities market for thrift institution common stocks.Should any such developments or changes be material, in our opinion, to the valuation of the Company, appropriate adjustments to the estimated aggregate pro forma market value will be made.The reasons for any such adjustments will be explained in detail at that time. 3 FELDMAN FINANCIAL ADVISORS, INC. I.BUSINESS OF HERITAGE FINANCIAL GROUP General Overview Heritage Financial Group (“HFG”) is the parent holding company of HeritageBank of the South (the “Bank”).HFG is organized in a mutual holding company structure and approximately 76% of its outstanding common stock is owned by Heritage MHC, a federal mutual holding company.The Bank was originally chartered as a federal credit union in 1955 and subsequently became a community chartered credit union.In 2001, the Bank converted to a mutual thrift charter in order to better serve its customers and communities through a broader lending ability and an expanded customer base beyond the field of membership permitted for its credit union.The mutual holding company structure was established in 2002, and the Bank converted from a thrift charter to a state savings bank charter in 2005.HFG believed that the state savings bank charter best suited its continued efforts to grow and expand its commercial business.At June 30, 2010, the Company had total assets of $661.9 million, net loans of $382.7 million, total deposits of $515.7 million, and total equity of $62.4 million or 9.42% of total assets. HFG completed an initial public stock offering on June 29, 2005.The Company sold 3,372,375 shares of common stock in that offering and its employee stock ownership plan(“ESOP”) purchased 440,700 of those shares.HFG also issued an additional 7,867,875 shares of common stock to Heritage MHC, so that Heritage MHC would own 70% of the outstanding common stock at the closing of the offering.Since the offering, Heritage MHC’s ownership interest in HFG has increased to approximately 76%, largely as a result of share repurchases reducing the amount of shares owned by the public. 4 FELDMAN FINANCIAL ADVISORS, INC. The principal business of HFG is operating its wholly owned subsidiary, HeritageBank of the South.The principal business of the Bank consists of attracting retail and commercial deposits from the general public and investing those funds primarily in permanent loans secured by first mortgages on owner-occupied, one- to four-family residences, multi-family residences and commercial property, and a variety of consumer and commercial business loans.Revenues from this business are derived principally from interest on loans and securities and fee income.The Bank offers a variety of deposit accounts having a wide range of interest rates and terms, which generally include savings accounts, money market deposit and term certificate accounts and checking accounts.It solicits deposits in its market areas and, to a lesser extent, from brokered deposits. The Bank is headquartered in Albany, Georgia, and Bank operates a network of 16 branch offices located in southern Georgia and north central Florida.On December 4, 2009, HFG acquired substantially all of the assets and assumed substantially all of the liabilities of The Tattnall Bank in Reidsville and Collins, Georgia, through an FDIC-assisted transaction.On December 31, 2009, HFG acquired the Lake City, Florida branch of Atlantic Coast Bank.On May 24, 2010, HFG acquired five branches from The Park Avenue Bank that are located in the Southeast Georgia markets of Statesboro (two branches), Hazlehurst and Baxley, and the Southwest Georgia market of Adel.On June 7, 2010, HFG announced its entry into the Valdosta, Georgia market with the opening of a loan production office and the hiring of three local bankers.Subsequently, HFG obtained regulatory approval for a full-service branch and, on July 5, 2010, it opened a branch office in a leased facility in Valdosta.Later in 2010, HFG expects to open a larger branch office in Valdosta. 5 FELDMAN FINANCIAL ADVISORS, INC. The Bank is subject to extensive regulation, supervision and examination by the Georgia Department of Banking and Finance and the Federal Deposit Insurance Corporation (“FDIC”).The FDIC also insures the deposit accounts of the Bank to the maximum extent permitted by law. The Bank is a member of the Federal Home Loan Bank (“FHLB”) of Atlanta.In addition, Heritage MHC and HFG are subject to regulation, supervision and examination by the Georgia Department of Banking and Finance and the Office of Thrift Supervision (“OTS”). The Company’s current business strategy is to operate a well-capitalized and profitable commercial and retail financial institution dedicated to serving the needs of its customers.HFG strives to be the primary financial institution in the market areas that it serves.The Company offers a broad range of products and services while stressing personalized and efficient customer service and convenient access to these products and services.HFG intends to continue to operate as a commercial and consumer lender.The Company has structured operations around a branch system that is staffed with knowledgeable and well-trained employees.Subject to capital requirements and its ability to grow in a reasonable and prudent manner, the Company may open or acquire additional branches as opportunities arise.In addition to its branch system, the Company continues to expand electronic services for its customers.HFG attempts to differentiate itself from its competitors by providing a higher level of customer service. 6 FELDMAN FINANCIAL ADVISORS, INC. A key element of the Company’s business strategy has been to increase its presence and grow the “Heritage” brand in the markets it currently serves along with new markets in southern Georgia, north central Florida and other adjacent communities that present attractive opportunities for expansion consistent with its capital resources.The Company has pursued this expansion program both through internal growth and strategic acquisitions.Because many of the financial institutions in its market areas are experiencing financial difficulties, the opportunities for strategic acquisitions have increased in recent months.As those troubled financial institutions have exited the market, HFG has experienced increased loan demand and branch acquisition opportunities.In addition, the Company has hired highly regarded and experienced lending officers and commercial bankers.The Company has taken advantage of these expansion opportunities to expand into new market areas that are contiguous to its existing market areas. HFG plans to continue to pursue a long-term strategy of expanding and diversifying its franchise in terms of revenue, profitability, asset size, and location.The Company’s recent growth has been enhanced significantly by two branch acquisition transactions and an FDIC-assisted acquisition.The Company anticipates continuing consolidation in the financial services industry in its market areas and will seek to enhance its franchise through future acquisitions of whole banks or branches, including FDIC-assisted transactions. The Company’s core business is composed of the following: Commercial Banking and Small Business Lending.HFG focuses on the commercial real estate and business needs of individuals and small- to medium-sized businesses in its market area.In addition, the Company focuses on high net worth individuals and small business owners. The commercial banking department is composed of seasoned commercial lenders and a support staff with extensive commercial banking experience.The Company expects this department to continue to be the fastest growing component of its business. 7 FELDMAN FINANCIAL ADVISORS, INC. Retail Banking.HFG currently operates a network of 16 branch offices located in southern Georgia and north central Florida.Seven branch offices are located in Dougherty, Lee, Worth and Tattnall counties in Georgia, two branches are located in Ocala, Florida, and one branch is located in Lake City, Florida.As previously mentioned, the Company recently opened a branch office in Valdosta, Georgia during July 2010 after acquiring five other branches in May 2010 that are located in the Georgia markets of Statesboro, Hazlehurst, Baxley, and Adel.The Company believes that its offices are staffed with knowledgeable banking professionals who strive to deliver quality service. Mortgage Lending.Staffed with experienced mortgage originators and processors, the Company’s mortgage lending department originates residential mortgage loans that are primarily funded by third-party mortgage lenders.The Company collects a fee on the origination of these loans. Brokerage/Investment Services.HFG offers investment products, life, health, disability, and long-term care insurance through its brokerage department.The Company’s licensed personnel have over 50 years of experience in the financial services industry. HFG continues to implement this business strategy.A critical component of this strategy includes increasing the Company’s non-consumer based lending.At June 30, 2010, the Company’s commercial real estate, non-residential, business, multi-family, farmland, and construction loans totaled $146.3 million, or 48.9% of the total loan portfolio (excluding purchased loans).The Company’s ability to continue to grow the commercial loan portfolio is an important element of its long-term business strategy. Since its initial public offering in 2005, the Company has expanded its assets from $363.8 million at December 31, 2005 to $661.9 million at June 30, 2010, representing a compound annual growth rate of 14.2%.Over this same time span, the Company’s ratio of total equity to total assets declined from 18.96% at December 31, 2005 to 9.42% at June 30, 2010. 8 FELDMAN FINANCIAL ADVISORS, INC. While the Company’s asset base has grown at a noteworthy rate, its reported earnings performance has not fared as favorably over the past two years.Net income declined from $2.9 million in 2007 to a net loss of $262,000 in 2008 and a net loss of $1.7 million in 2009.The net loss in 2008 was attributable to impairment losses on securities of $3.1 million and a $2.2 million increase in the provision for loan losses from $1.2 million in 2007 to $3.4 million in 2008.The net loss in 2009 was mainly related to the increase in the provision for loan losses to $7.5 million as a result of increases in net loan charge-offs and non-performing loans.For the six months ended June 30, 2010, the Company reported positive earnings of $926,000. While HFG has achieved steady asset expansion since its MHC reorganization and initial stock offering, its future growth potential is constrained by the ability to grow its capital base through retained earnings.In order to facilitate its growth objectives and maintain appropriate capital levels, the Boards of Directors of Heritage MHC and the Company have decided at this time to convert to the fully public stock form of ownership and raise additional capital through a second-step offering.HFG believes that completing the second-step offering is necessary for it to continue to grow and execute its business strategy.The Company’s primary reasons for converting and raising additional capital through the second-step offering are presented on the next page as follows: ● to finance the acquisition of branches from other financial institutions primarily in or adjacent to the states of Georgia and Florida, although the Company does not currently have any agreements or understandings regarding any specific acquisition transaction; ● to finance, where opportunities are presented, the acquisition of financial institutions or other financial service companies, including FDIC-assisted transactions, primarily in or adjacent to the states of Georgia and Florida, although the Company does not currently have any understandings or agreements regarding any specific acquisition transaction; 9 FELDMAN FINANCIAL ADVISORS, INC. ● to build or lease new branch facilities primarily in or adjacent to the states of Georgia and Florida; ● to support internal growth through lending in the communities currently served by the Company; ● to improve the liquidity of its shares of common stock and stockholder returns; ● to improve its capital position during a period of significant economic uncertainty, especially for the financial services industry (although, as of June 30, 2010, the Bank was considered “well capitalized” for regulatory purposes and was not subject to a regulatory directive to raise capital); ● the stock holding company structure is a more familiar form of organization, which the Company believes will make its common stock more appealing to investors, and will give the Company greater flexibility to access the capital markets through possible future equity and debt offerings, although there are no current plans, agreements or understandings regarding any additional securities offerings; and ● to eliminate some of the uncertainties associated with proposed financial regulatory reforms that may result in changes to HFG’s primary federal holding company regulator, as well as changes in regulations applicable to the Company, including, but not limited to, federal capital requirements, payment of dividends, and conversion to full stock form. As a fully converted stock holding company, the Company will have greater flexibility in structuring mergers and acquisitions, including the form of consideration that it can use to pay for an acquisition.The Company’s current mutual holding company structure limits its ability to offer shares of its common stock as consideration for a merger or acquisition since Heritage MHC is required to own a majority of the Company’s shares of common stock.Potential sellers often want stock for at least part of the purchase price.The full stock holding company structure will enable the Company to offer stock or cash consideration, or a combination of stock and cash, and will therefore enhance its ability to compete with other bidders when acquisition opportunities arise. 10 FELDMAN FINANCIAL ADVISORS, INC. The remainder of Chapter I examines in more detail the trends addressed in this section, including the impact of changes in the Company’s economic and competitive environment, and recent management initiatives.The discussion is supplemented by the exhibits in the Appendix.Exhibit II-1 summarizes the Company’s consolidated balance sheets as of December 31, 2008 and 2009 and June 30, 2010.Exhibit II-2 presents the Company’s consolidated income statements for the years ended December 31, 2007 to 2009 and the six months ended June 30, 2009 and 2010. 11 FELDMAN FINANCIAL ADVISORS, INC. Financial Condition Table 1 presents selected financial condition data for HFG as of December 31, 2005 to 2009 and at June 30, 2010.Table 2 displays selected financial ratios and other data for the years ended December 31, 2005 to 2009 and the six months ended June 30, 2009 and 2010. Table 1 Selected Financial Condition Data As of the December 31, 2005 to 2009 and June 30, 2010 (Dollars in Thousands) December 31, June 30, 2009 2008 2007 2006 2005 Total assets $ Loans, net Securities available for sale: U.S. Government and agency secs. Corporate and other debt secs. Mortgage-backed securities State and municipal Equity and other investments Federal Home Loan Bank stock Other equity securities - - - Total deposits Federal Home Loan Bank advances Federal funds purchased and secs. sold under repurchase agreements Total equity Source:Heritage Financial Group. Balance Sheet Overview The Company’s total assets increased at a compound annual rate of 14.2% from $363.8 million at December 31, 2005 to $661.9 million at June 30, 2010.Net loans increased at a compound annual rate of 9.8% from $250.5 million at December 31, 2005 to $382.7 million at June 30, 2010.Total deposits increased at a compound annual rate of 18.6% from $238.6 million at December 31, 2005 to $515.7 million at June 30, 2010.Net loans to total assets decreased from 68.9% at December 31, 2005 to 57.8% at June 30, 2010. 12 FELDMAN FINANCIAL ADVISORS, INC. Table 2 Selected Financial Ratios and Other Data As of and For the Years Ended December 31, 2005 to 2009 And As of and For the Six Months Ended June 30, 2009 and 2010 Six Months Ended June 30, Year Ended December 31, Performance Ratios Return on average assets % % %) %) % % % Return on average equity % % %) %) % % % Dividend payout ratio % % NM NM % % % Net interest spread % Net interest margin % Operating expense toaverage total assets % Efficiency ratio % Asset Quality Ratios Non-performing assets to total assets % Non-performing loans to total loans % Allowance for loan losses to non-performing loans % Allowance for loans losses to net loans % Net charge offs to average loans outstanding % Capital Ratios Total equity to total assets % Tang. equity to total assets % Avg. equity to avg. assets % Other Data No. of full-service offices 15 8 10 8 7 7 6 (1) As of the date of this appraisal, HFG had 16 full-service offices. Source:Heritage Financial Group. HFG’s asset base has experienced relatively steady growth since 2005, increasing by $298.1 million from year-end 2005 to June 30, 2010.Net loan growth accounted for $132.2 million of this expansion, while investment securities increased by $92.8 million.Cash and equivalents increased by $44.5 million over this time period, largely due to increased liquidity associated with the recent branch and FDIC-assisted acquisition activity.The increased balance sheet leverage is evidenced by the decrease in the ratio of total equity to total assets from 18.96% at year-end 2005 to 9.42% at June 30, 2010. 13 FELDMAN FINANCIAL ADVISORS, INC. Comparison of Financial Condition at June 30, 2010 and December 31, 2009 Total assets increased by $89.9 million or 15.7% to $661.9 million at June 30, 2010 from $572.0 million at year-end 2009.Total interest-earning assets increased $71.3 million or 14.0% to $580.6 million at June 30, 2010 from $509.2 million at year-end 2009.Loans increased $54.6 million, securities available for sale increased $35.8 million and cash and due from banks increased $13.2 million, while interest-bearing deposits in banks decreased $22.2 million. The increase in HFG’s cash and due from banks was primarily a result of maintaining a higher compensating balance in its primary correspondent account.This increase in compensating balance allowed HFG to utilize its excess liquidity position to offset various correspondent fees, which was more advantageous than maintaining a portion of the excess balance at the prevailing overnight federal funds rate.The increase in loans was primarily due to the acquisition of five branches, including $51.8 million in loans, from The Park Avenue Bank during the second quarter of 2010.The increase in securities available for sale was due to purchases of securities made to utilize the net cash of $39.4 million received in conjunction with this acquisition. These purchases were U.S. Government agency securities and U.S. government agency mortgage-backed securities.The decrease in interest-bearing deposits in banks was due to the maturity of certificates of deposit held with other financial institutions which were not reinvested at maturity. Premises and equipment increased $4.8 million or 30.6% at June 30, 2010, of which $1.2 million was due to the purchase of branches in Reidsville and Collins from the FDIC during the first quarter of 2010 and approximately $3.4 million related to the acquisition of the five branches from The Park Avenue Bank.The acquisition of The Park Avenue Bank branches included land of $1.4 million, buildings of $1.9 million, and furniture and equipment of $149,000.In addition, HFG expects to begin construction on a new branch in Lee County, Georgia during the second half of 2010 at an approximate cost of $2.5 million. 14 FELDMAN FINANCIAL ADVISORS, INC. Foreclosed assets increased from $1.8 million at December 31, 2009, to $3.0 million at June 30, 2010. The primary reason for the increase was the addition of a $1.9 million undeveloped commercial property in the Atlanta metropolitan market in the first quarter of 2010. This property was foreclosed in March 2010 and was under a contract for sale; however, the buyer did not perform as agreed in the contract.HFG is currently marketing this property for sale.The remainder of foreclosed assets consisted of various properties, primarily located in southwest Georgia, with no single property having a book value over $400,000. All of these properties are being marketed actively for disposition.During the first six months of 2010, HFG had gross proceeds on sales of foreclosed property of approximately $2.0 million and recorded net gains of $343,000 on those sales. Total liabilities increased $88.4 million or 17.3% to $599.5 million at June 30, 2010 compared with $511.1 million at December 31, 2009.Total deposits increased by approximately $97.1 million due to the acquisition of five branches in May 2010.Approximately $75.6 million of these deposits were checking and money market accounts, while approximately $21.5 million were certificates of deposit that matured within 45 days of the acquisition of the branches.The remainder of the certificates of deposit of these branches remained with The Park Avenue Bank after the acquisition.Because The Park Avenue Bank will not be operating branches in these markets, HFG expects some of those customers may migrate to the Bank as their certificates of deposit mature, which HFG believes may add approximately $50.0 million of the certificates of deposit it did not assume in the branch acquisition to its deposit base in these markets over the next year.The total amount of other borrowings remained level at $42.5 million during the first six months of 2010.Federal funds purchased and securities sold under agreements to repurchase increased by $1.1 million or 3.3% due to the acquisition of commercial customers and their related repurchase agreements in the acquisition of The Park Avenue Bank branches. 15 FELDMAN FINANCIAL ADVISORS, INC. Total equity increased $1.6 million to $62.4 million at June 30, 2010, compared with $60.8 million at December 31, 2009.Net income of $926,000 for the first six months of 2010, stock based compensation of $404,000, the allocation of $203,000 in ESOP shares as well as other comprehensive income of $474,000 increased equity, while dividends of $486,000 decreased equity.As a result of the recent branch expansion, the Company’s ratio of total equity to total assets decreased from 10.61% at December 31, 2009 to 9.42% at June 30, 2010. Comparison of Financial Condition at December 31, 2009 and December 31, 2008 Total assets increased $69.9 million or 13.9% increase from December 31, 2008, to $571.9 million at December 31, 2009.The increase was due primarily to the branch and FDIC-assisted acquisition activity in the fourth quarter of 2009, which provided HFG with $61.5 million in cash, $35.2 million in loans, and $97.7 million in deposits. Total interest-earning assets increased $59.6 million or 13.3% to $509.2 million at December 31, 2009, from $449.6 million at December 31, 2008.Gross loans increased $31.7 million or 10.5% to $334.1 million at December 31, 2009, compared with $302.5 million at December 31, 2008, due primarily to the previously mentioned acquisition activity.Investment securities increased $4.4 million or 3.8% to $120.5 million at December 31, 2009.Federal funds purchased decreased $18.9 million or 62.5% to $11.3 million at December 31, 2009.This decrease was primarily due to the Company’s efforts to reduce the amounts it maintains at correspondent banks by shifting more liquid assets to interest-bearing account at the Federal Reserve Bank of Atlanta.Interest-bearing deposits in banks increased $42.5 million to $43.2 million at December 31, 2009.This was due primarily to funds obtained through the branch and FDIC-assisted acquisition activity in the fourth quarter of 2009. 16 FELDMAN FINANCIAL ADVISORS, INC. The Company has maintained excess liquidity for three purposes.First, HFG believes it is prudent to maintain higher liquidity during uncertain economic times.Second, the Company believes this excess liquidity facilitates additional flexibility in pursuing its expansion strategy.Third, the Company believes this excess liquidity will provide flexibility for funding loans or other investments if a dramatic rise in interest rates occurs.Maintaining excess liquidity does cause net interest margin to decrease in the short term; however, HFG feels the benefits of maintaining excess liquidity outweighs the cost to net interest margin. Foreclosed assets decreased $324,000 to $1.8 million at December 31, 2009.Other real estate owned comprised the majority of that decrease.During the year, approximately $732,000 of other real estate owned was transferred in from the loan portfolio, and approximately $585,000 was acquired in the FDIC-assisted acquisition in December 2009.During 2009, the Company sold $1.2 million of other real estate owned and wrote down $422,000 on other real estate owned properties.Approximately $539,000 of HFG’s other real estate owned portfolio at December 31, 2009, consisted of undeveloped lots or vacant land. Intangible assets increased $571,000 due to the acquisition activity in December 2009.Cash surrender value of bank-owned life insurance (“BOLI”) increased by $621,000 due to the earnings on BOLI policies.Other assets increased $5.2 million, $800,000 of which was due to an increase in deferred tax assets stemming from the Company’s net loss in 2009. 17 FELDMAN FINANCIAL ADVISORS, INC. Total liabilities increased $71.3 million or 16.2% to $511.1 million at December 31, 2009, compared with $439.8 million at December 31, 2008.This increase was due primarily to the increase in interest-bearing liabilities, which increased $59.7 million or 14.4%, to $473.1 million at December 31, 2009, from $413.4 million at December 31, 2008.Deposits ended the year at $426.7 million, up 26.0% or $88.1 million from $338.6 million from December 31, 2008. This increase was attributable to the Company’s branch and FDIC-assisted acquisition activity.FHLB advances amounted to $42.5 million at December 31, 2009, a decrease of $10.0 million or 19.0% from December 31, 2008.HFG paid these advances down as maturities occurred in 2009 with funds received from deposit growth. Total equity decreased by $1.4 million or 2.2% to $60.8 million at year-end.A net loss of $1.7 million, dividends of $721,000 and the purchase of $516,000 of treasury stock resulted in decreased equity.The combination of decreased equity and increased assets resulted in a decline in the ratio of total equity to assets from 12.39% at year-end 2008 to 10.61% at year-end 2009. Asset Composition The Company’s loan portfolio composition is presented in Exhibit II-3 as of December 31, 2008 and 2009 and at June 30, 2010.HFG maintains a diverse loan portfolio and has recently experienced growth primarily in commercial real estate loans, while consumer loans have declined. 18 FELDMAN FINANCIAL ADVISORS, INC. One- to Four-Family Residential Real Estate Loans HFG originates loans secured by first mortgages on one- to four-family residences in its lending area, and on occasion, outside its lending area for customers whose primary residences are within its lending area.The majority of these loans are originated by the Company and funded by or sold to other lenders.At June 30, 2010, HFG had $89.9 million, or 23.1% of its loan portfolio in one- to four-family residential loans.Of these, $83.8 million were fixed-rate loans and $6.1 million were adjustable-rate loans. Commercial and Multi-Family Real Estate Loans The Company offers a variety of multi-family and commercial real estate loans.These loans are secured primarily by multi-family dwellings, retail establishments, hotels, motels, warehouses and small office buildings located in the Company’s market areas.At June 30, 2010, commercial real estate and multi-family loans totaled $80.4 million and $9.9 million or 20.7% and 2.6%, respectively, of the gross loan portfolio.In comparison, this segment of the loan portfolio amounted to $38.0 million or 14.9% of total loans at year-end 2005 and comprised commercial real estate loans only. Loans secured by multi-family and commercial real estate are originated with either a fixed or adjustable rate over a three-or five-year term with a balloon payment generally based on a 15-year amortization.The interest rate on adjustable-rate loans is based on a variety of indices, generally determined through negotiation with the borrower.Loan-to-value ratios on multi-family and commercial real estate loans typically do not exceed 80% of the appraised value of the property.Loans secured by multi-family and commercial real estate are underwritten based on the income producing potential of the property and the financial strength of the borrower. 19 FELDMAN FINANCIAL ADVISORS, INC. Construction and Development Loans The Company’s construction loan portfolio consists of loans for the construction of one- to four-family residences, multi-family residences and commercial properties.Construction lending generally affords HFG an opportunity to receive interest at rates higher than those obtainable from residential lending and to receive higher origination and other loan fees.In addition, construction loans are generally made with adjustable rates of interest for six- to nine-month terms, with interest-only payments due during the construction period.At June 30, 2010, the Company had $22.0 million in construction loans outstanding, representing 5.7% of the gross loan portfolio and consisting of $2.1 million in construction loans for one- to four-family residences, $3.8 million for commercial properties being constructed and $16.1 million in acquisition and development loans to builders, developers and individuals, for the development of lots for future residential and commercial construction. Commercial Business Loans At June 30, 2010, commercial business loans totaled $42.9 million or 11.0% of the Company’s gross loan portfolio.The majority of HFG’s commercial loans have been to borrowers in southwest Georgia and north central Florida.The Company intends to continue its commercial lending in this geographic area, as well as expand this lending throughout southern Georgia.HFG’s commercial business lending activities encompass loans with a variety of purposes and security, including loans to finance accounts receivable, inventory and equipment.HFG’s commercial business lending policy includes credit file documentation and analysis of the borrower’s background, capacity to repay the loan, the adequacy of the borrower’s capital and collateral as well as an evaluation of other conditions affecting the borrower.Commercial business loans are generally secured by business assets, such as accounts receivable, equipment and inventory.HFG generally obtains personal guarantees on its commercial business loans. 20 FELDMAN FINANCIAL ADVISORS, INC. Consumer Loans HFG offers a variety of secured consumer loans, including home equity lines of credit, new and used auto loans, boat and recreational vehicle loans, and loans secured by deposit accounts.The Company also offers a limited amount of unsecured loans.HFG originates consumer loans primarily in its market areas.At June 30, 2010, the consumer loan portfolio totaled $46.5 million, or 15.0% of the gross loan portfolio. Home equity lines of credit totaled $16.9 million, and accounted for 4.4% of the gross loan portfolio at June 30, 2010.These loans may be originated in amounts, together with the amount of the existing first mortgage, of up to 100% of the value of the property securing the loan.Home equity lines of credit generally have a 15-year draw period and require the payment of 1.5% of the outstanding loan balance per month during the draw period, which may be re-borrowed at any time during the draw period.HFG also offers a 15-year home equity line of credit that requires interest-only payments for the first five years, then fully amortizing payments over the remaining 10 years of the loan. HFG originates auto loans on a direct basis and very limited on an indirect basis.Prior to 2008, the Company was very active in indirect auto lending.However, as the Company tightened its lending standards on indirect auto loans, HFG saw dramatic decreases in indirect auto loan production.Going forward, the Company does not expect indirect lending to be a significant part of its business, and HFG expects this portfolio to continue to decline as loans pay off.Auto loans totaled $21.0 million at June 30, 2010, or 5.4% of the gross loan portfolio, of which $8.7 million was direct loans and $12.5 million was indirect loans.Auto loans may be written for up to six years and usually have fixed rates of interest.Loan-to-value ratios are up to 100% of the sales price for new autos and 100% of retail value on used autos, based on valuation from official used car guides. 21 FELDMAN FINANCIAL ADVISORS, INC. Investment Portfolio Exhibit II-4 presents a summary of HFG’s investment portfolio as of December 31, 2008 and 2009 and June 30, 2010.As of June 30, 2010, the Company’s investment portfolio comprised $156.4 million in securities available for sale and $38.3 million of other earning assets including interest-bearing deposits, federal funds sold, and FHLB stock.HFG had gross unrealized losses of approximately $103,000 in its investment securities portfolio at June 30, 2010 and the weighted average portfolio yield was 3.39%.As of June 30, 2010, the Company’s securities portfolio was primarily composed of U.S. Government sponsored entity (“GSE”) securities, GSE residential mortgage-backed securities, and state and municipal securities.The general objectives of the Company’s investment portfolio are to provide liquidity when loan demand is high, to assist in maintaining earnings when loan demand is low and to maximize earnings while satisfactorily managing risk, including credit risk, re-investment risk, liquidity risk and interest rate risk. 22 FELDMAN FINANCIAL ADVISORS, INC. Liability Composition Deposits are HFG’s major external source of funds for lending and other investment purposes.Exhibit II-5 presents a summary of the Company’s deposit composition as of December 31, 2008 and 2009 and June 30, 2010.Total deposits amounted to $515.7 million or 77.9% of total assets and 86.0% of total liabilities at June 30, 2010.Total deposits increased by a compound annual rate of 18.6% between year-end 2005 and June 30, 2010, spurred in part by the Company’s recent branch and FDIC-assisted acquisition activity.In December 2009, HFG assumed $56.5 million of deposits related to the FDIC-assisted acquisition of The Tattnall Bank and $41.5 million in deposits related to the purchase of the Lake City branch of Atlantic Coast Bank.In May 2010, HFG assumed $97.1 million of deposits through the acquisition of five branches from The Park Avenue Bank. HFG offers a variety of deposit accounts to both consumers and businesses having a wide range of interest rates and terms.The Company’s deposits consist of savings and checking accounts, money market deposit accounts, NOW and demand accounts and certificates of deposit.HFG solicits deposits primarily in its market areas and relies on competitive pricing policies, marketing and customer service to attract and retain these deposits.In addition, the Company solicits brokered deposits when terms and rates are more favorable than those in the markets it serves.At June 30, 2010, HFG had $17.1 million in brokered deposits, of which $7.1 million were money market deposits from a broker/dealer, and $10.0 million were in certificates of deposit in the Certificate of Deposit Account Registry Service or “CDARS.” 23 FELDMAN FINANCIAL ADVISORS, INC. The flow of deposits is influenced significantly by general economic conditions, changes in prevailing interest rates, and competition.The variety of deposit accounts offered by HFG has allowed it to be competitive in obtaining funds and to respond with flexibility to changes in consumer demand.The Company has have become more susceptible to short term fluctuations in deposit flows, as customers have become more interest rate conscious.HFG attempts to manage the pricing of its deposits in keeping with its asset and liability management, liquidity, and profitability objectives, subject to competitive factors. The Company’s deposit base consists primarily of non-certificate accounts, which totaled $347.4 million or 67.4% of total deposits at June 30, 2010.HFG’s recent emphasis on commercial operations and acquisition of commercial bank branches has increased the concentration of transaction accounts.Certificates of deposit amounted to $168.3 million or 32.6% of total deposits at June 30, 2010, representing a decrease from 52.6% of total deposits at December 31, 2007.Savings and money market deposits composed $197.92 million or 38.4% of total deposits, followed by $103.2 million or 20.0% of interest-bearing demand deposits and $46.2 million or 9.0% of non-interest bearing demand deposits.The weighted average cost of total interest-bearing deposits was 1.48% for the six months ended June 30, 2010 and 1.37% for total deposits including non-interest bearing deposits Exhibit II-6 presents a summary of HFG’s borrowed funds as of or for the years ended December 31, 2008 to 2009 and the six months ended June 30, 2010.Although deposits are the Company’s primary source of funds, HFG may utilize borrowings when they are a less costly source of funds and can be invested at a positive interest rate spread, when it desires additional capacity to fund loan demand or when they meet the Company’s asset/liability management goals.Since converting from a credit union in 2001, the Company’s borrowings have consisted of FHLB advances, federal funds purchased and securities sold under repurchase agreements. 24 FELDMAN FINANCIAL ADVISORS, INC. The Company obtains advances from the FHLB of Atlanta upon the security of certain of its mortgage loans and mortgage-backed and other securities.These advances may be made pursuant to several different credit programs, each of which has its own interest rate, range of maturities and call features, andall long-term advances are required to provide funds for residential home financing.At June 30, 2010, HFG had $42.5 million in FHLB advances outstanding and the ability to borrow an additional $26.6 million from the FHLB of Atlanta. HFG also has the ability to borrow from securities broker-dealers and customers by pledging investments.These arrangements are known as securities sold under repurchase agreements.These borrowings can be done on an overnight, short-term or long-term basis.As of June 30, 2010, the Company had $30.0 million borrowed under long-term agreements with broker-dealers and $1.9 million borrowed under overnight agreements with customers.In addition, HFG has the ability to borrow up to $20.0 million from correspondent banks pursuant to renewable lines of credit, and from Chattahoochee Bank of Georgia on an overnight basis.At June 30, 2010, HFG had $2.0 million in federal funds purchased from that financial institution. Equity Capital The Company had total equity of $62.4 million or 9.42% of total assets as of June 30, 2010.After its initial MHC offering, the Company’s equity increased from $39.1 million or 11.39% of total assets at year-end 2004 to $69.0 million or 18.96% at year-end 2005.Total equity declined by $8.2 million between year-end 2005 and year-end 2009 to $60.8 million, mainly as a consequence of common shares repurchased as treasury stock in a cumulative amount of $14.1 million.The combination of shrinking equity and asset expansion driven by acquisition activity has increased the capital leverage of the Company’s balance sheet.The Company’s ratio of total equity to total assets measured 9.42% as of June 30, 2010.The Company had $2.6 million of intangible assets as of June 30, 2010.As a result, the Company’s tangible equity amounted to $59.8 million and its ratio of tangible equity to tangible assets measured 9.06% at June 30, 2010. 25 FELDMAN FINANCIAL ADVISORS, INC. The Bank’s capital levels remain solid in comparison to its minimum regulatory requirements.The Bank’s regulatory capital ratios of Tier 1 Core Capital, Tier 1 Risk-based Capital, and Total Risk-based Capital were 8.56%, 12.43%, and 13.68%, respectively, as of June 30, 2010.In comparison, the minimum regulatory requirements under OTS and FDIC guidelines were 4.00%, 4.00%, and 8.00%, and the threshold requirements for regulatory “well-capitalized” levels were 5.00%, 6.00%, and 10.00%, respectively. 26 FELDMAN FINANCIAL ADVISORS, INC. Income and Expense Trends Table 3 displays the main components of HFG’s earnings performance for the years ended December 31, 2007 to 2009 and the six months ended June 30, 2009 and 2010.Table 4 displays the Company’s principal income and expense ratios as a percent of average assets for the corresponding periods.Table 5 displays the Company’s weighted average yields on interest-earning assets and weighted average costs of interest-bearing liabilities for various periods. Recent Overview HFG recorded earnings of $2.9 million in 2007, representing a return on average assets (“ROA”) of 0.66% and a return on average equity (“ROE”) of 4.55%.However, the Company incurred a net loss of $262,000 million in 2008 and a net loss of $1.7 million in 2009.HFG’s operating results for both 2008 and 2009 were adversely impacted by increases in the provision for loans losses.Earnings for 2008 were also reduced due to an impairment loss on certain securities.For the six months ended June 30, 2010, the Company reported positive earnings of $926,000, representing an annualized ROA of 0.31% and an annualized ROE of 3.00%. Although the Company’s assets increased steadily between 2005 and 2009, its level of net interest income only increased marginally during these periods.The prevailing interest rate environment and HFG’s emphasis on liquidity contributed to an overall decline in the Company’s net interest spread.In addition, increases in non-performing loans and charge-offs gave rise to an increase the level of loan loss provisions in 2008 and 2009.The Company’s loan loss provision returned to more normalized levels in the first half of 2010.In addition, the increase in interest-earning assets funded by deposits from the recent acquisitions contributed to a significant increase in net interest income for the first half of 2010. 27 FELDMAN FINANCIAL ADVISORS, INC. Table 3 Income Statement Summary For the Years Ended December 31, 2007 to 2009 And the Six Months Ended June 30, 2009 and 2010 (Dollars in Thousands) Six Months Ended Year Ended June 30, December 31, Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision Fees and service charges Impairment loss on securities - - - ) - Gain (loss) on sales of investment secs. ) Other non-interest income Total non-interest income Total non-interest expense Income before tax expense (benefit) ) ) Income tax provision (benefit) 66 ) Net income (loss) $ $ $ ) $ ) $ Source:Heritage Financial Group. Six Months Ended June 30, 2010 and 2009 During the six months ended June 30, 2010, HFG recorded net income of $926,000 as compared to $549,000 for the six months ended June 30, 2009.The annualized ROA increased to 0.31% for the 2010 period versus 0.22% for the 2009 period.The increase in income was due primarily to increases in net interest income and non-interest income, offset partially by an increase in non-interest expense.Net interest income and non-interest income increased by 30.4% and 2.2%, respectively, while non-interest expense increased by 21.2%. 28 FELDMAN FINANCIAL ADVISORS, INC. Total interest income for the six months ended June 30, 2010 increased $1.4 million or 12.4% to $13.3 million, compared to $11.9 million during the first half of 2009.The increase was due to an increase in average interest-earning assets of $77.8 million during the 2010 period to $537.6 million compared with $445.9 million during the 2009 period.This increase in average earning assets was due primarily to the recent acquisition activity in the fourth quarter of 2009 and the second quarter of 2010.The increase in the average balance of earning assets was offset by a 27 basis points decrease in the yield on average earning assets to 5.23% during the first half of 2010 as compared to the yield of 5.50% earned during the same period in 2009. Total interest expense decreased $703,000 or 14.3% to $4.2 million for the first half of 2010, compared to 4.9 million during the same period in 2009.The cost of interest-bearing liabilities decreased 68 basis points to 1.73% during the first half of 2010 compared with 2.41% during the same period in 2009.This decrease in cost was partially offset by an increase in the average balance of interest-bearing liabilities during the first half of 2010 to $488.8 million, an increase of $78.5 million compared to $410.3 million during the first half of 2009. Net interest income for the six months ended June 30, 2010 increased $2.1 million or 30.4% to $9.1 million from $7.0 million for the six months ended June 30, 2009.The net interest spread increased 41 basis points for the first half of 2010 to 3.50%, compared with 3.09% during the same period in 2009.The net interest margin increased 32 basis points to 3.61% for the first half of 2010, compared to 3.29% during the same period in 2009. During the first half of 2010, the Company recorded a $1.2 million provision for loan losses, which is a slight decrease compared to the $1.3 million provision recorded during the same period in 2009.The Company’s non-performing assets amounted to $9.4 million or 1.87% of total assets at December 31, 2008, and increased to $13.9 million or 2.95% of assets at September 30, 2009.Since then, non-performing assets have declined to $10.5 million or 1.59% of assets at June 30, 2010. 29 FELDMAN FINANCIAL ADVISORS, INC. Non-interest income increased by 2.2% from $3.7 million in the first half of 2009 to $3.8 million for the first half of 2010, primarily as a result of a $162,000 increase in service charges on deposit accounts.Non-interest income primarily comprises service charges, brokerage fees, mortgage origination fees, and BOLI income.Excluding gains on sale of securities, non-interest income in relation to average assets declined from 1.21% annualized for the first half of 2009 to 1.33% for the first half of 2010. Non-interest expense increased by 21.2% to $10.7 million for the six months ended June 30, 2010, compared to $8.9 million for the corresponding period in 2009.Salaries and employee benefits increased by $1.1 million or 25.2% from $4.4 million to $5.5 million due to an increase in the number of full-time equivalent employees to 194 at June 30, 2010, compared to 118 at June 30, 2009, primarily related to the acquisition activity.The Company added approximately 45 employees from its acquisition of the five branches from The Park Avenue Bank in May 2010.In July 2010, the Company opened a new branch office in Valdosta, Georgia, which added five more employees.In addition, the Company may hire additional staff in its finance, operations, and credit areas to assist with the integration and operation of the recently acquired branches.Foreclosed asset and collection expenses increased by $505,000 in the first half of 2010 due to the increase in foreclosed assets as a result of the FDIC-assisted acquisition.In relation to average assets, the non-interest expense ratio increased moderately from 3.55% annualized for the first half of 2009 to 3.61% for the first half of 2010. 30 FELDMAN FINANCIAL ADVISORS, INC. Years Ended December 31, 2009 and 2008 The Company registered a net loss of $1.7 million for the year ended December 31, 2008, compared to a loss of $262,000 for the year ended December 31, 2008.A $4.2 million increase in loan loss provision expense along with an $842,000 increase in non-interest expenses offset the improvement in non-interest income.Also, net interest income declined modestly by $94,000 in 2009. Total interest income decreased $3.8 million or 14.0% to $23.4 million in 2009 from $27.2 million in 2008.A 76 basis point decrease on yield in earnings assets, primarily due to a decrease in market interest rates, accounted for $3.0 million of the decrease, while a decrease in average balances during the year of $6.3 million accounted for $760,000 of the decrease.The decrease in average earning assets was due to a decrease in loan demand during the year.In the fourth quarter of 2009, the Company’s acquisition activity led to an increase in earning assets by year-end.However, these additions of earning assets late in the year did not make up for the decline in average balances that had occurred earlier in the year.Total interest expense decreased $3.7 million or 29.6% to $8.8 million in 2009 from $12.5 million in 2008.A 91 basis point decrease in the cost of interest-bearing liabilities accounted for $2.8 million of the decrease, while a decrease in average balances, primarily wholesale deposits, accounted for $867,000 of the decrease. Net interest income decreased $94,000 or 0.6% to $14.6 million in 2009 compared with $14.7 million in 2008.The Company’s net interest spread increased 15 basis points to 3.31% compared with 3.16% during the year earlier period.The net interest margin increased 4 basis points to 3.49% versus 3.45% during the same period in 2008.Average interest-earning assets decreased $6.3 million or 1.4% to $436.8 million in 2009, compared with $443.1 million in 2008.Average interest-bearing liabilities decreased $738,000 or 0.2% to $400.8 million in 2009, compared with $401.6 million in 2008. 31 FELDMAN FINANCIAL ADVISORS, INC. General declines in the level of market interest rates caused HFG’s net interest margin to decline during 2008 and the first half of 2009.During the second half of 2009, the Company experienced improvement in its net interest margin.The primary driver of this improvement was a decrease in the Company’s cost of interest-bearing liabilities.This occurred as HFG was able to lower its deposit rates, and as its structured repurchase agreements priced lower during the year.The Company also reduced its wholesale time deposits from $27.8 million at December 31, 2008 to $14.1 million at December 31, 2009.During 2009, the Company also reduced other borrowings by $10.0 million. The Company recorded a provision for loans losses of $7.5 million in 2009, compared with $3.4 million for the prior-year period.Net charge-offs of $6.4 million were part of the reason for the increase in loan loss provision expense for 2009.Non-performing loans increased $1.2 million to $8.5 million at December 31, 2009, compared with $7.3 million at December 31, 2008.The ratio of non-performing loans to total loans increased to 2.53% compared with 2.41% at December 31, 2008. The allowance for loan losses as a percentage of total loans increased by 17 basis points to 1.81% compared with 1.64% at December 31, 2008.The Company’s internally criticized and classified assets totaled $35.8 million at December 31, 2009, compared to $27.0 million at December 31, 2008. 32 FELDMAN FINANCIAL ADVISORS, INC. Non-interest income increased by 41.1% or $3.2 million to $7.8 million in 2009 from $4.6 million in 2008.The largest difference was the absence of the $3.1 million impairment loss on securities that was recorded in 2008.HFG determined during 2008 that the securities of three issuers (Freddie Mac, General Motors, and Ford Motor Credit) whose securities were held in the Company’s available for sale portfolio were other than temporarily impaired.Service charges on deposit accounts decreased by $411,000 or 10.4% from $3.9 million in 2008 to $3.5 million in 2009 due to a decrease in overdraft fees as a result of reduced overdraft activity.HFG also experienced a decline in revenue associated with FHLB stock dividends, brokerage fees, and mortgage origination fees.However, the Company experienced increases in revenue from BOLI income and gains on sale of securities. Non-interest expense increased by $842,000 or 4.8% from $17.4 million in 2008 to $18.3 million in 2009.The ratio of non-interest expense to average assets increased from 3.55% in 2008 to 3.72% in 2009.Salaries and employee benefits decreased by $88,000 or 1.0% from $9.0 million in 2008 to $8.9 million in 2009.The decrease in salaries was due primarily to efforts to keep staffing levels in line with the economic slowdown and the Company’s effort to increase efficiencies.However, with its acquisition activity near the end of the year, HFG increased its full-time equivalent employees from 120 at year-end 2008 to 134 at year-end 2009. Occupancy and equipment expense decreased by $238,000 from $2.4 million in 2008 to $2.2 million in 2009, primarily due to cost reduction measures implemented to offset declines in revenue.HFG expects occupancy and equipment expense to increase in 2010 due to the addition of three new branches in December 2009 and the addition of at five branches in May 2010. 33 FELDMAN FINANCIAL ADVISORS, INC. The Company experienced significant increases in data processing fees, impairment loss on premises held for sale, and FDIC insurance and other regulatory fees.Data processing expenses increased from $1.3 million in 2008 to $1.6 million in 2009 due to the increased amount of debit card transactions in 2009 and increases in other data processing fees.The impairment loss on premises held for sale amounted to $502,000 in 2009.The increase in FDIC insurance and other regulatory fees amounted to $605,000 and reflected an increase in insurance premiums during 2009, as well as a special assessment of $202,000.The Company recorded income tax benefits of $1.2 million and $1.7 million in 2008 and 2009, respectively, as a result of the pre-tax operating losses incurred in both years. 34 FELDMAN FINANCIAL ADVISORS, INC. Table 4 Income Statement Ratios For the Years Ended December 31, 2007 to 2009 And the Six Months Ended June 30, 2009 and 2010 (Percent of Average Assets) Six Months Ended Year Ended June 30, December 31, Total interest income % Total interest expense Net interest income Provision for loan losses Net interest income after provision Fees and service charges Impairment loss on securities ) Gain (loss) on sales of investment secs. ) Other non-interest income Total non-interest income Total non-interest expense Income before tax expense (benefit) ) ) Income tax provision (benefit) Net income (loss) % % )% )% % (1)Ratios are presented on an annualized basis. Source:Heritage Financial Group; Feldman Financial calculations. 35 FELDMAN FINANCIAL ADVISORS, INC. Table 5 Yield and Cost Summary For the Years Ended December 31, 2008 and 2009 And the Six Months Ended June 30, 2009 and 2010 (Data in Percentages) Six Months Ended June 30, Year Ended December 31, Weighted Average Yields Loans % Mortgage loans held for sale - - - Taxable investment securities Tax-exempt investment securities Federal funds sold Interest-bearing deposits Total interest-earning assets Weighted Average Costs Interest-bearing demand deposits Savings and money market deposits Retail time deposits Wholesale time deposits Borrowings Total interest-bearing liabilities Net interest spread(1) Net interest margin(2) Average interest-earning assets to average interest-bearing liabilities x x x x Difference between the weighted average yield on interest-earning assets and the weighted averagecost of interest-bearing liabilities. Net interest income as a percentage of average interest-earning assets. Source:Heritage Financial Group. 36 FELDMAN FINANCIAL ADVISORS, INC. Interest Rate Risk Management To manage the potential for adverse effects of material and prolonged increases in interest rates on its results of operations, HFG has adopted asset and liability management policies to understand, measure, monitor, and control the risk.These policies are designed to allow the Company to implement strategies to minimize the effects of interest rate changes to net income and capital position by properly matching the maturities and repricing terms of its interest-earning assets and interest-bearing liabilities.These policies are implemented by the Company’s Risk Management Committee, which is composed of senior management and Board members.The Risk Management Committee establishes guidelines for and monitors the volume and mix of assets and funding sources, taking into account relative costs and spreads, interest rate sensitivity, and liquidity requirements. The objectives are to manage assets and funding sources to produce results that limit negative changes in net income and capital while supporting liquidity, capital adequacy, growth, risk, and profitability goals.Senior managers oversee the process on a daily basis.The Risk Management Committee meets quarterly to review, among other things, economic conditions and interest rate outlook, current and projected needs and capital position, anticipated changes in the volume and mix of assets and liabilities, interest rate risk exposure, liquidity position and net portfolio present value.The Risk Management Committee also recommends strategy changes, as appropriate, based on its review.The Risk Management Committee is responsible for reviewing and reporting the effects of the policy implementations and strategies to the Board of Directors on a quarterly basis. 37 FELDMAN FINANCIAL ADVISORS, INC. In order to manage its assets and liabilities and achieve the desired liquidity, credit quality, interest rate risk, profitability and capital targets, the Company has focused its strategies on the following objectives: ● Limiting the percentage of long-term, fixed-rate loans within the loan portfolio; ● Originating a mix of variable-rate and shorter term fixed-rate loans; ● Originating prime-based home equity lines of credit; ● Managing deposit relationships for stability and a lower cost of funds position; ● Using FHLB advances and other funding sources to align maturities and repricing terms of funding sources with loans; and ● Continuing the origination of consumer loans. The Risk Management Committee has oversight over the asset and liability management of HFG.This committee regularly reviews interest rate risk by forecasting the impact of alternative interest rate environments on net income and the market value of portfolio equity.Market value of portfolio equity is a measurement of the value of the balance sheet at a fixed point in time.It is summarized as the fair value of assets less the fair value of liabilities.The committee reviews computations of the value of capital at current interest rates and alternative interest rates.The variance in the net portfolio value between current interest rate computations and alternative rate computations represents the potential impact of changing rates on capital. Table 6 sets forth the distribution of the repricing of HFG’s interest-earning assets and interest-bearing liabilities as June 30, 2010, the interest rate sensitivity gap (i.e., interest-rate sensitive assets divided by interest-rate sensitivity liabilities), the cumulative interest rate sensitivity gap ratio (i.e., interest-rate sensitive assets divided by interest-rate sensitive liabilities) and the cumulative sensitivity gap ratio. The table also sets forth the time periods in which earning assets and liabilities will mature or may reprice in accordance with their contractual terms. However, the table does not necessarily indicate the impact of general interest rate movements on the net interest margin since the repricing of various categories of assets and liabilities is subject to competitive pressures and customer needs. In addition, various assets and liabilities indicated as repricing within the same period may in fact reprice at different times within such period and at different rates. 38 FELDMAN FINANCIAL ADVISORS, INC. Table 6 Interest Sensitivity Analysis As of June 30, 2010 (Dollars in Thousands) June 30, 2010 Maturing or Repricing Within Zero to Three Months Three Months to One Year One to Five Years Over Five
